Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, and species A2, B1, C2, and D1 in the reply filed on 4/28/2021 is acknowledged.  The traversal is on the ground(s) that NONE.  This is not found persuasive because NO arguments were submitted.  The Examiner notes that claim 25 is directed towards group I.  The Election/Restriction improperly noted group II as claims 25-28; the correct grouping is claims 26-28. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 5 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species A1; claim 8 is withdrawn as being directed to species B2; claim 12 is withdrawn as being directed towards species C1, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/28/2021.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10: “isobutanol 40-90%” is not grammatically correct

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a second chromatographic column".  There is insufficient antecedent basis for this limitation in the claim.  This term has previously been defined.   Dependent claims are rejected as well. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CN20102938583 by East China University of Sci and Tech (ECU).
In regard to claim 1, ECU teaches a method for producing purified coenzyme Q10 (abstract; [0008]).  ECU teaches passing a CoQ10 containing crude product through a first chromatographic column to obtain a first CoQ10 containing intermediate product ([0010], glass column packed with the adsorption resin).  
ECU teaches preparing based on the first CoQ10 containing intermediate product a second CoQ10 containing intermediate product ([0012]).  ECU teahces obtaining purified CoQ10 product based on the second CoQ10 containing intermediate product ([0013]). 
In regard to claim 2, ECU teaches obtaining purified CoQ10 product based on the second CoQ10 containing intermediate product includes passing the second CoQ10 containing intermediate product through a second chromatographic column to obtain a third CoQ10 containing intermediate product ([0013]).  ECU teaches obtaining the purified CoQ10 product based on the third CoQ10 containing intermediate product ([0013]). 
In regard to claim 6, ECU teaches passing a CoQ10 containing crude product through a first chromatographic column to obtain a first CoQ10 containing intermediate product includes loading the CoQ10 containing crude product into the first chromatographic column ([0010]).  ECU teaches eluting the first chromatographic column with a first eluent ([0011]).  ECU teaches 
In regard to claim 9, ECU teaches dissolving the second CoQ10 containing intermediate product with a third solvent ([0012], dissolve the crystals with an organic solvent D).  ECU teaches loading the dissolved second CoQ10 containing intermediate product into the second chromatographic column ([0013]).  ECU teaches collecting a second CoQ10 containing eluate from the second chromatographic column ([0013]).  ECU teaches concentrating the second CoQ10 containing eluate to obtain the third CoQ10 containing intermediate product ([0013]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10-11, 16-17, 21-22, 25, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over CN20102938583 by East China University of Sci and Tech (ECU), as noted above. 
In regard to claim 3, ECU teaches the limitations as noted above.  Further, ECU teaches the purity of CoQ10 is greater than 98% ([0022]; [0036]).  ECU does not explicitly teach the purity is greater than 99.7%.
As the purity of CoQ10 is a variable that can be modified, among others, by adjusting column materials, flow rate, eluent identities, crystallization techniques, the precise coating purity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed purity cannot be considered critical.  Accordingly, one of ordinary skill in the art at the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 10, ECU teaches the limitations as noted above.  Further, ECU teaches the third solvent is acetone ([0017]).  ECU teaches at least one of alcohol ([0017], ethanol). ECU does not teach a mixture of solvents and does not teach 40-90% by volume.  ECU teaches in a separate embodiment of solvents that there are mixtures of solvents ([0029]-[0030]).  ECU teaches varied volume ratios ([0029]-[0030]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to create a mixture of solvents with desired volume percentages in order to create a solvent which performs desired functions, at a desired cost, and achieves desired purity levels. 
In regard to claim 11, ECU teaches the limitations as noted above.  Further, ECU teahces the second eluate is petroleum ether, diethyl ether mixture or hexane, ethyl acetate with specific volume ratios ([0018]).  ECU teaches in a separate embodiment water ([0014]). 
ECU does not teach the second eluate is a reverse phase eluent and comprises 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to create a mixture of solvents with desired volume percentages in order to create a solvent which performs desired functions, at a desired cost, and achieves desired purity levels.  
claim 16, ECU teaches the limitations as noted above.  Further, ECU teaches purifying the third CoQ10 containing intermediate product to obtain the purified CoQ10 product comprises crystallization of the third CoQ10 containing intermediate product ([0027]). 
In regard to claim 17, ECU teaches the limitations as noted above.  Further, ECU teaches the crystallization of the third CoQ10 containing intermediate product includes at least one of solvent-out crystallization ([0038]). 
In regard to claims 21-22 and 25, ECU teaches the limitations as noted above.  Further, ECU does not explicitly teach the steps of claims 21, 22, and 25.  However, these steps are simply the duplication of the process steps previously claimed.  Mere duplication of steps has no patentable significance, unless a new and unexpected result is produced, since it involves only routine skill in the art.  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to repeat process steps until desired purity and yield is achieved. 
In regard to claim 29, ECU teaches the limitations as noted above.  Further, ECU teaches the crystallization of the third CoQ10 containing intermediate product includes at least one of solvent-out crystallization ([0038]).
In regard to claim 30, ECU teaches the limitations as noted above.  Further, ECU teaches the at least one chromatographic columns includes a normal-phase or reverse-phase column ([0010]-[0019]). 
Claims 4, 7, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over CN20102938583 by East China University of Sci and Tech (ECU), as noted above, in view of U.S. Patent Publication No. 2017/0209812 by Dlugasch et al. (Dlugasch). 
claim 4, modified ECU teaches the limitations as noted above.  Further, ECU teaches the first chromatographic column is an adsorption resin ([0010]).  ECU teaches the first chromatography column is a HZ series nonpolar adsorption resin ([0019]).  ECU teaches the first chromatography column resin is selected based on desorption, good stability, industrial production, environmental mitigation, and easy solvent recycling ([0021]).  ECU teahces an HZ820, HZ830 resins ([0038]; [0040]).  ECU teaches the second chromatographic column is silica gel ([0012]).  
ECU does not explicitly teach the first chromatographic column is normal phase and the second chromatographic column is reverse phase. 
Dlugasch teaches chromatography systems with normal phase and reversed phase chromatography columns in varied orders ([0039]).  Dlugasch teaches combination of columns can be combined in any order ([0039]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a normal phase first chromatographic column and a reverse phase second chromatographic column, as taught by Dlugasch, in the method of modified ECU in order to achieve desired separation purity, yield, cost effectiveness, and other desired parameters. 
In regard to claim 7, modified ECU teaches the limitations as noted above.  Further, ECU teaches the first eluent includes a solvent ([0011], organic solvent C; [0016], acetone or ethyl acetate).  ECU does not explicitly teach the eluent is normal phase.  ECU does not explicitly teach a mixture of a first and second solvent with the second solvent being 2-10% of the first eluent by volume. 

Dlugasch teaches chromatography systems with normal phase and reversed phase chromatography columns in varied orders ([0039]).  Dlugasch teaches combination of columns can be combined in any order ([0039]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a normal phase eluent, as taught by Dlugasch, in the method of modified ECU in order to achieve desired separation purity, yield, cost effectiveness, and other desired parameters. 
In regard to claim 31, modified ECU teaches the limitations as noted above.  Further, ECU teaches the second solvent includes at least one of ethyl acetate ([0018]). 
ECU does not teach the first solvent includes one of the compositions listed.  ECU teaches in separate embodiments a solvent is hexane ([0018]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to create a mixture of solvents with desired volume percentages in order to create a solvent which performs desired functions, at a desired cost, and achieves desired purity levels.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777